Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the response to this Office action, the Office respectfully requests that support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line numbers in the specification and/or drawing figure(s). This will assist the Office in prosecuting this application.

The Office has cited particular figures, elements, paragraphs and/or columns and line numbers in the references as applied to the claims for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider each of the cited references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage disclosed by the Office.

	Status of Claims
-	Applicant’s Preliminary Amendment filed August 9, 2019 is acknowledged.
-	Claim(s) 1-16, 18-20 is/are amended
-	Claim(s) 1-20 is/are pending in the application.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
The application is a U.S. National Phase Application of PCT International Application No. PCT/CN2019/074024 filed on January 30, 2019.

	Information Disclosure Statement
The information disclosure statement (IDS) submitted on February 14, 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
Figure 1-2, 9A should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-13, 15-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al, International Patent Publication No. WO-2018076719 (publication date May 3, 2018) Examiner is using U.S. Patent Publication No. 20180374417 (National Stage Application) as English translation of International Publication in view of Yang (Yang2) U.S. Patent Publication No. 20140168127.
Consider claim 1, Yang teaches a system, comprising: a pixel driving circuit for driving an electroluminescent element (see Yang figures 2-3 and paragraphs 0037-0038 where pixel circuit includes OLED), comprising: 

a first switch circuit connected to a first node (see Yang figure 3, element b), and configured to be turned on in response to a scan signal to transmit an input signal to the first node (see Yang figure 3, element T2, Scan1, Vss, b and paragraph 0041 where node b is pulled down by the second transistor T2 to the low level Vss); 

a compensation circuit connected to a second node (see Yang figure 3, element c), and configured to be turned on in response to the scan signal to transmit a data signal to the second node (see Yang figure 3, element T4, Vdata, c and 

a power control circuit connected to a third node (see Yang figure 3, element a), and configured to be turned on in response to a first control signal to transmit a first power signal to the third node (see Yang figure 3, element T1, Vdd, a and paragraph 0043 where first transistor T1 is turned on, the level of the first node a is pulled up to Vdd); 

a second switch circuit connected to the first node and the second node (see Yang figure 3, element b, c), and configured to be turned on in response to a second control signal to communicate the first node and the second node (see Yang figure 3, element T3, Scan2 and paragraph 0043 where energy storage capacitor Cm needs to remain the voltage difference Vdata+Vth between two polar plates unchanged, the level of the second node b jumps to (Vdd−(Vdata+Vth)). Because the third transistor T3 is turned on, the level of the third node c is equal to the level of the second node b, i.e., (Vdd−(Vdata+Vth))); 

a driving circuit connected to the second node, the third node, and the fourth node (see Yang figure 3, element d), and configured to be turned on in response to the signal of the second node and output a driving current to the fourth node under action of a signal of the third node (see Yang figure 3, element DTFT, a, c, 



an energy storage circuit connected between the first node and the third node (see Yang figure 3, element Cm, b, a).

Yang is silent regarding an isolation circuit connected to the fourth node, and configured to be turned on in response to the second control signal to transmit the driving current to the electroluminescent element.  

In the same field of endeavor Yang2 teaches an isolation circuit connected to a fourth node, and configured to be turned on in response to a second control signal to transmit a driving current to an electroluminescent element so as to control connection of an OLED with a driving transistor (see Yang2 figure 1, element T7 and paragraphs 0063-0088, 0109 specifically for example paragraphs 0079-0081, 0109 where a gate of the seventh switch transistor T7 is connected with the first scan line S1 (not shown in FIG. 1) or the second scan line S2 (as illustrated in FIG. 1), a source of the seventh switch transistor T7 is connected with the drain of the driving transistor DTFT; one electrode of the light-

Consider claim 2, Yang as modified by Yang2 teaches all the limitations of claim 1 and further teaches wherein: the first switch circuit comprises a first transistor; and the first transistor has a first terminal for receiving the input signal, a second terminal connected to the first node, and a control terminal for receiving the scan signal (see Yang figure 3, element T2, Scan1, Vss, b).

Consider claim 3, Yang as modified by Yang2 teaches all the limitations of claim 1 and further teaches wherein: the compensation circuit comprises a second transistor; and the second transistor has a first terminal for receiving the data signal, a second terminal connected to the second node, and a control terminal for receiving the scan signal (see Yang figure 3, element T4, Vdata, c, Scan1).

Consider claim 4, Yang as modified by Yang2 teaches all the limitations of claim 1 and further teaches wherein: the power supply control circuit comprises a third transistor; and the third transistor has a first terminal for receiving the first power 

Consider claim 5, Yang as modified by Yang2 teaches all the limitations of claim 1 and further teaches wherein: the second switch circuit comprises a fourth transistor; and the fourth transistor has a first terminal connected to the first node, a second terminal connected to the second node, and a control terminal for receiving the second control signal (see Yang figure 3, element T3, Scan2, b, c).

Consider claim 6, Yang as modified by Yang2 teaches all the limitations of claim 1 and further teaches wherein; the driving circuit comprises a driving transistor; and the driving transistor has a first terminal connected to the third node, a second terminal connected to the fourth node, and a control terminal connected to the second node (see Yang figure 3, element DTFT, a, c, d).

Consider claim 7, Yang as modified by Yang2 teaches all the limitations of claim 1 and further teaches wherein: the isolation circuit comprises a fifth transistor; and the fifth transistor has a first terminal connected to the fourth node, a second terminal connected to the electroluminescent element, and a control terminal for receiving the second control signal (see Yang2 figure 1, element T7 and paragraphs 0063-0088, 0109 specifically for example paragraphs 0079-0081, 0109 where a gate of the seventh switch transistor T7 is connected with the first scan line S1 (not shown in FIG. 1) or the second scan line S2 (as illustrated in 

Consider claim 8, Yang as modified by Yang2 teaches all the limitations of claim 1 and further teaches wherein: the energy storage circuit comprising a storage capacitor; and the storage capacitor has a first terminal connected to the first node, and a second terminal is connected to the third node (see Yang figure 3, element Cm, b, a).

Consider claim 9, Yang as modified by Yang2 teaches all the limitations of claim 1 and further teaches wherein the pixel driving circuit further comprises: a third switch circuit connected to the fourth node and configured to be turned on in response to the scan signal to transmit the input signal to the fourth node (see Yang figure 3, element T5, d, Vss).

Consider claim 10, Yang as modified by Yang2 teaches all the limitations of claim 9 and further teaches wherein: the third switch circuit comprises a sixth transistor; and the sixth transistor has a first terminal for receiving the input 

Consider claim 11, Yang as modified by Yang2 teaches all the limitations of claim 1 and further teaches wherein the pixel driving circuit further comprises: a third switch circuit connected to the fourth node and configured to be turned on in response to the scan signal to transmit a second power signal to the fourth node (see Yang figure 3, element T5, d, Vss, Scan1 and paragraph 0041-0042 where when T2 is on node b remains at low level Vss). 

Consider claim 12, Yang as modified by Yang2 teaches all the limitations of claim 11 and further teaches wherein: the third switch circuit comprises a sixth transistor; and the sixth transistor has a first terminal for receiving the second power signal, a second terminal connected to the fourth node, and a control terminal for receiving the scan signal (see Yang figure 3, element T5, d, Vss, Scan1).

Consider claim 13, Yang as modified by Yang2 teaches all the limitations of claim 2 and further teaches wherein the transistors are all N-type thin film transistors or all P-type thin film transistors (see Yang figure 3 and paragraphs 0011-0012 where transistors may be N-type or P-type).



a second transistor connected to a second node, and configured to be turned on in response to a scan signal to transmit a data signal to the second node (see Yang figure 3, element T4, Vdata, c and paragraph 0042 where voltage difference between two polar plates of the energy storage capacitor Cm is Vdata+Vth); 

a third transistor connected to a third node, and configured to be turned on in response to a first control signal to transmit a first power signal to the third node (see Yang figure 3, element T1, Vdd, a and paragraph 0043 where first transistor T1 is turned on, the level of the first node a is pulled up to Vdd); 

a fourth transistor connected to the first node and the second node, and configured to be turned on in response to a second control signal to communicate the first node and the second node (see Yang figure 3, element T3, Scan2 and paragraph 0043 where energy storage capacitor Cm needs to remain the voltage difference Vdata+Vth between two polar plates unchanged, the level −(Vdata+Vth)). Because the third transistor T3 is turned on, the level of the third node c is equal to the level of the second node b, i.e., (Vdd−(Vdata+Vth))); 

a driving transistor connected to the second node, the third node, and the fourth node, and configured to be turned on in response to a signal of the second node and output a driving current to the fourth node under action of a signal of the third node (see Yang figure 3, element DTFT, a, c, d and paragraph 0043-0045 where first transistor T1, the third transistor T3 and the driving transistor DTFT are turned on); 

a fifth transistor connected to the fourth node, and configured to be turned on in response to the signal of the second control to transmit the driving current to the electroluminescent element (see Yang2 figure 1, element T7 and paragraphs 0063-0088, 0109 specifically for example paragraphs 0079-0081, 0109 where a gate of the seventh switch transistor T7 is connected with the first scan line S1 (not shown in FIG. 1) or the second scan line S2 (as illustrated in FIG. 1), a source of the seventh switch transistor T7 is connected with the drain of the driving transistor DTFT; one electrode of the light-emitting device O1 is connected with a drain of the seventh switch transistor T7, and the other electrode of the light-emitting device O1 is connected with the second level terminal V2. switch transistor T7 is turned off at this time so as to isolate the active light-emitting diode OLED from the driving transistor DTFT); and 

a storage capacitor connected between the first node and the third node (see Yang figure 3, element Cm, b, a).

Consider claim 16, Yang as modified by Yang2 teaches a pixel driving method for driving a pixel driving circuit, comprising: providing the pixel driving circuit, the pixel driving circuit comprising: a first switch circuit connected to a first node, and configured to be turned on in response to a scan signal to transmit an input signal to the first node (see Yang figure 3, element T2, Scan1, Vss, b and paragraph 0041 where node b is pulled down by the second transistor T2 to the low level Vss); 

a compensation circuit connected to a second node, and configured to be turned on in response to the scan signal to transmit a data signal to the second node (see Yang figure 3, element T4, Vdata, c and paragraph 0042 where voltage difference between two polar plates of the energy storage capacitor Cm is Vdata+Vth); 

a power control circuit connected to a third node, and configured to be turned on in response to a first control signal to transmit a first power signal to the third node (see Yang figure 3, element T1, Vdd, a and paragraph 0043 where first transistor T1 is turned on, the level of the first node a is pulled up to Vdd); 

−(Vdata+Vth)). Because the third transistor T3 is turned on, the level of the third node c is equal to the level of the second node b, i.e., (Vdd−(Vdata+Vth))); 

a driving circuit connected to the second node, the third node, and the fourth node, and configured to be turned on in response to the signal of the second node and output a driving current to the fourth node under action of a signal of the third node (see Yang figure 3, element DTFT, a, c, d and paragraph 0043-0045 where first transistor T1, the third transistor T3 and the driving transistor DTFT are turned on); 

an isolation circuit connected to the fourth node, and configured to be turned on in response to the second control signal to transmit the driving current to the electroluminescent element (see Yang2 figure 1, element T7 and paragraphs 0063-0088, 0109 specifically for example paragraphs 0079-0081, 0109 where a gate of the seventh switch transistor T7 is connected with the first scan line S1 (not shown in FIG. 1) or the second scan line S2 (as illustrated in FIG. 1), a source of the seventh switch transistor T7 is connected with the drain of the 

an energy storage circuit connected between the first node and the third node (see Yang figure 3, element Cm, b, a); 

in a charging stage, turning on the first switch circuit and the compensation circuit through the scan signal, and turning on the power control circuit through the first control signal, such that the data signal is written into the second node and the energy storage circuit is charged by the input signal and the first power signal (see Yang paragraph 0041 where first node a is pulled up by the first transistor T1 to the high level Vdd, the second node b is pulled down by the second transistor T2 to the low level Vss, and the level of the third node c is Vdata due to the turn-on of the fourth transistor T4); 

in a compensation stage, turning on the first switch circuit and the compensation circuit through the scan signal, such that the third node discharges a compensation signal through the driving circuit, the compensation signal being a difference between the data signal and the threshold voltage of the driving circuit 

in a light emitting stage, turning on the second switch circuit and the isolation circuit through the second control signal to write a signal of the first node to the second node, such that the driving circuit is turned on under the action of the signal of the second node (see Yang figure 3, element DTFT, a, c, d and paragraph 0043-0045 where first transistor T1, the third transistor T3 and the driving transistor DTFT are turned on and Yang2 figure 1, element T7 and paragraphs 0063-0088, 0109 specifically for example paragraphs 0079-0081, 0109 where a gate of the seventh switch transistor T7 is connected with the first scan line S1 (not shown in FIG. 1) or the second scan line S2 (as illustrated in FIG. 1), a source of the seventh switch transistor T7 is connected with the drain of the driving transistor DTFT; one electrode of the light-emitting device O1 is connected with a drain of the seventh switch transistor T7, and the other electrode of the light-emitting device O1 is connected with the second level terminal V2. switch transistor T7 is turned off at this time so as to isolate the active light-emitting diode OLED from the driving transistor DTFT), and 

outputting the driving current to the electroluminescent element through the isolation circuit under the action of the signal of the third node (see Yang figure 3, element DTFT, a, c, d and paragraph 0043-0045 where first transistor T1, the third transistor T3 and the driving transistor DTFT are turned on and Yang2 figure 

Consider claim 17, Yang as modified by Yang2 teaches all the limitations of claim 16.  Yang is silent regarding wherein the voltage of the input signal is 0V. Yang discloses that Vss is a low voltage signal terminal (see Yang paragraph 0034).  Examiner takes Official Notice that it is notoriously well known in the display art that a low voltage signal terminal Vss corresponds to a ground voltage or zero voltage as evidenced by Kimura, U.S. Patent Publication No. 20050057189 (see Kimura paragraph 0154 where a low potential side power source (Vss, Vgnd, 0 V and the like)).  One of ordinary skill in the art would have been motivated to have low voltage signal terminal Vss having a 0 volt signal using known techniques with predictable results.



the pixel driving method further comprises, in the compensation stage, turning on the third switch circuit through the scan signal, such that the third node discharges to the compensation signal through the driving circuit and the third switch circuit (see Yang figure 3, element T5, d, Vss and paragraph 0042 where energy storage capacitor Cm discharges through the driving transistor DTFT and the fifth transistor T5, so as to enable the level of the first node a to be Vdata+Vth, Vth is a threshold voltage of the driving transistor DTFT).

Consider claim 19, Yang as modified by Yang2 teaches all the limitations of claim 16 and further teaches wherein; the pixel driving circuit further comprises a third switch circuit connected to the fourth node (see Yang figure 3, element T5, d, Vss and paragraph 0042 where energy storage capacitor Cm discharges through the driving transistor DTFT and the fifth transistor T5, so as to enable the level of the first node a to be Vdata+Vth, Vth is a threshold voltage of the driving transistor DTFT).; and 

the pixel driving method comprises, in the compensation stage, turning on the third switch circuit through the scan signal to transmit the second power signal to 

Consider claim 20, Yang as modified by Yang2 teaches all the limitations of claim 1 and further teaches further comprising: a display panel, the display panel comprising the pixel driving circuit (see Yang paragraph 0046 where this disclosure provides a display panel, comprising the above pixel driving circuit provided by an embodiment of this disclosure.).

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al, International Patent Publication No. WO-2018076719 (publication date May 3, 2018) Examiner is using U.S. Patent Publication No. 20180374417 (National Stage Application) as English translation of International Publication and Yang (Yang2) U.S. Patent Publication No. 20140168127 in view of Iwamoto et al, U.S. Patent Publication No. 20130057598.

Consider claim 14, Yang as modified by Yang2 teaches all the limitations of claim 13.  Yang is silent regarding wherein the thin film transistor is at least one of: an amorphous silicon thin film transistor, a polysilicon thin film transistor, and an amorphous-indium gallium zinc oxide thin film transistor.

In the same field of endeavor, Display devices, Iwamoto teaches thing film transistors may be manufactured using any one of amorphous silicon (a-Si), .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure Kim et al, U.S. Patent Publication No. 20160351121 (organic light emitting diode display).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dorothy H Harris whose telephone number is (571)270-7539. The examiner can normally be reached Monday - Friday 8am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Boddie can be reached on 571-272-0666. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/Dorothy Harris/Primary Examiner, Art Unit 2625